Case 1:19-cv-20934-JEM Document 48 Entered on FLSD Docket 09/09/2020 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:19-CV-20934-JEM


  ERNESTO RIVERA                      )
                                      )
        Plaintiff                     )
                                      )
  v.                                  )
                                      )
  DOVE INVESTMENT CORPORATION )
  AND                                 )
  SHAFRITZ AND ASSOCIATES, P.A.       )
                                      )
        Defendants                    )
  ____________________________________/

                 CONSENT MOTION TO MODIFY SCHEDULING ORDER

         Your Defendants, with the consent of the Plaintiff, move to modify this Court’s

  Scheduling Order (ECF No. 25) and as grounds states as follows:

  1.     On September 9, 2020, the parties appeared for a Telephone Hearing before the

         Magistrate Judge regarding the setting of depositions of the Plaintiff and Defendants’

         corporate representative.

  2.     The parties have reached tentative dates for the depositions for September 16 and 25,

         2020; however, this Court’s Order requires that discovery be completed by September 11,

         2020.

  3.     The parties jointly request that the Scheduling Order be modified to provide that

         discovery be completed by October 9, 2020 and that Dispositive Motions be filed by

         November 9, 2020.

  4.     This proposed modification will not interfere with the trial date in this matter.




                                                   1
Case 1:19-cv-20934-JEM Document 48 Entered on FLSD Docket 09/09/2020 Page 2 of 3




  5.     Defendants respectfully represent that there is good cause for the modification of the

         Scheduling Order as set forth above and further directs the Court’s attention to the fact

         that although discovery will be closing, the matter is not yet at issue because there is a

         pending Motion to Dismiss the First Amended Complaint.

         WHEREFORE, your Defendants pray that this Honorable Court grant the requested

  modification of the Scheduling Order.



                                              THE LAW OFFICES
                                               OF RONALD S. CANTER, LLC


                                              /s/ Ronald S. Canter
                                              Ronald S. Canter, Esquire, Bar #335045
                                              200A Monroe Street, Suite 104
                                              Rockville, Maryland 20850
                                              Telephone: (301) 424-7490
                                              Facsimile: (301) 424-7470
                                              E-Mail: rcanter@roncanterllc.com
                                              Attorney for Defendants Dove Investment
                                              Corporation and Shafritz and Associates, P.A.

                                              400 S. Dixie Hwy #322
                                              Boca Raton, Florida 33432
                                              Local Address




                                                 2
Case 1:19-cv-20934-JEM Document 48 Entered on FLSD Docket 09/09/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was

  served upon the individual(s) listed below by electronic notification via CM/ECF system on this

  9th day of September, 2020 to:

                                                    Hugh B. Shafritz, Esq.
                                                    Shafritz and Associates, P.A.
                                                    601 N. Congress Avenue, Suite 424
                                                    Delray Beach, FL 33445
                                                    pleadings@collectionslawfirm.com
                                                    Attorney for Defendants

                                                    Joey D. Gonzalez, Esq.
                                                    Joey Gonzalez, Attorney, P.A.
                                                    P.O. Box 145073
                                                    Coral Gables, FL 33114
                                                    Joey@joeygonzalezlaw.com

                                                    Leo Bueno, Esq.
                                                    Leo Bueno, Attorney, PLLC
                                                    P.O. Box 141679
                                                    Coral Gables, FL 33114
                                                    Leo@Buenolaw.com
                                                    Attorneys for Plaintiff


                                                      /s/ Ronald S. Canter
                                                      Ronald S. Canter, Esquire
                                                      Attorney for Defendants Dove Investment
                                                      Corporation and Shafritz and Associates,
                                                      P.A.




                                                3
